Abatement Order filed October 21, 2015




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00707-CR
                                  ____________

               ELENA ANTOINETTE BRADFORD, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 1
                           Galveston County, Texas
                     Trial Court Cause No. MD-0348870

                           ABATEMENT ORDER

      The clerk’s record has not been filed in this appeal. The county clerk has
informed the court that appellant has not paid or made arrangements to pay the fee
to prepare the clerk’s record. See Tex. R. App. P. 37.3(c)(2)(A). This court is
unaware whether appellant is entitled to proceed without the payment of costs. See
Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following order. See Tex.
R. App. P. 35.3(c).
      We ORDER the judge of the Galveston County Court at Law No. 1 to
immediately conduct a hearing at which appellant, appellant’s counsel, if any, and
counsel for the State shall participate, either in person or by video teleconference,
to determine whether appellant desires to prosecute his appeal, and, if so, whether
appellant is indigent and, thus entitled to a free record and appointed counsel on
appeal. The judge may appoint appellate counsel for appellant if necessary. The
judge shall see that a record of the hearing is made, shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward a record of the hearing
and a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, the court’s findings and conclusions, and a
videotape or compact disc, if any, containing a recording of the video
teleconference shall be filed with the clerk of this court by November 20, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM